DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 28, “well” has been replaced with --wellbore-- in line 2.
In claim 30, “well” has been replaced with --wellbore-- in line 4.
In claim 52, “of a” has been deleted from line 2.
In claim 54, “,” has been deleted from line 2.
In claim 64, both “the” have been deleted from line 3; and --characteristics-- has been added after “resistance” in line 5.

Allowable Subject Matter
Claims 19-21, 23, 25-28, 30, 32-38, 42-45, 50, 52-55, 58-60, 62-66, and 69-76 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for use in sensing temperature in a wellbore, comprising a calibrator configured to compensate for the resistance of wires in a line that connects the semiconductor elements of the temperature sensors to the at least one control module (claim 19).
An apparatus for use in sensing temperature in a wellbore, wherein the at least one control module further comprises a common reference signal generator to generate a common reference for comparison with measurements of at least one of a voltage and a current of at least two of the temperature sensor modules (claim 20).
A well comprising a well apparatus having an apparatus for use in sensing temperature in a wellbore as claimed in claim 20 (claim 42).
A method of calibrating apparatus as claimed in claim 20 (claim 64).
A method of operation of the apparatus as claimed in claim 20 (claim 65).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/30/21